UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 09-1133


In Re:   ALPHONSO RAVON MORRISON,

                Petitioner.




                 On Petition for Writ of Mandamus.
              (5:99-cr-00070-RLV; 5:05-cv-00285-RLV)


Submitted:   July 23, 2009                  Decided:   November 6, 2009


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Alphonso Ravon Morrison, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Alphonso     Ravon       Morrison      petitions     for    a    writ     of

mandamus alleging that the district court has unduly delayed

acting    on    his   motion      to    modify     his   sentence    pursuant      to    18

U.S.C. § 3582 (2006) and on his motion to alter or amend the

judgment    dismissing       his       28   U.S.C.    § 2255   (2006)     motion.        He

seeks an order from this court directing the district court to

act.     Our review of the docket sheet reveals that the district

court    recently       denied     both      the   motion   to    modify       Morrison’s

sentence and the motion to alter or amend judgment.                            See United

States    v.    Morrison,        No.    5:99-cr-00070-RLV         (W.D.N.C.      June    8,

2009);     Morrison        v.     United       States,      No.     5:05-cv-00285-RLV

(W.D.N.C.      June   8,    2009).          Accordingly,    we    deny    the    mandamus

petition as moot.           We dispense with oral argument because the

facts    and    legal     contentions        are     adequately    presented      in    the

materials      before      the    court      and   argument      would    not    aid    the

decisional process.

                                                                      PETITION DENIED




                                              2